Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 38 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/9/2021.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: Page 16, Line 4: “actuating direction 9.1” should be replaced with “actuating direction 9.2”.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Such claim limitation(s) is/are: fitting body, hinge body, and blocking element.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20, 21, 23-29, and 31-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davidian (US 5,193,308), herein referred to as ‘308.
For Claim 20, ‘308 discloses a furniture hinge (Figure 7) for connecting a pivoted furniture member to a furniture carcass, the furniture comprising: a fitting body (36,52a) configured to be fastened to the furniture carcass, the fitting body including a sliding guide (52a); a hinge body (24) configured to be fastened to the pivoted furniture member; and a hinge arm (18) pivotably attached to the hinge body (24), wherein the hinge arm (18) includes at least one guide portion (flat portion of 18) configured to be received in the sliding guide (52a) and displaceable along a fitting direction (unnumbered arrows as seen in Figure 7) to a fitting position, the guide portion (flat portion of 18) being held transversely to the fitting direction (unnumbered arrows) by the sliding guide (52a). 
For Claim 21, ‘308 discloses the furniture hinge of claim 20, further comprising: a blocking element (62) configured to block movement of the guide portion (flat portion of 18) relative to the sliding guide (52a) opposite to the fitting direction (unnumbered arrows), the blocking element (62) being configured to be closed without using a tool (62 is moved to a closed position via a spring 70). 
For Claim 23, ‘308 discloses the furniture hinge of claim 21, wherein: the blocking element (62) is movably mounted and fixes the hinge arm (18) relative to the fitting body (36, 52a)  in a closed position and releases the hinge arm (18) relative to the fitting body (36, 52a) in an open position. 
For Claim 24, ‘308 discloses the furniture hinge of claim 23, wherein: the blocking element (62) includes a spring (70) biasing the blocking element toward the closed position. 
For Claim 25, ‘308 discloses the furniture hinge of claim 21, wherein: the blocking element (62) is arranged on the fitting body (36, 52a). 
For Claim 26, ‘308 discloses the furniture hinge of claim 21, wherein: the blocking element (62) is configured to be moved from a closed position to an open position by 
For Claim 27, ‘308 discloses the furniture hinge of claim 21, wherein: the fitting body (36, 52a) includes a base support (54) including a fitting portion including opposed lateral guides (56) spaced laterally relative to the fitting direction (unnumbered arrows), the lateral guides (56) forming the sliding guide; and the guide portion (flat portion of 18) is linearly movable in the opposed lateral guides (56). 
For Claim 28, ‘308 discloses the furniture hinge of claim 21, wherein: the hinge arm (18) includes a holding region having a latching recess (22); and the blocking element (62) includes a holding portion (64) configured to engage the latching recess (22) when the guide portion is in the fitting position. 
For Claim 29, ‘308 discloses the furniture hinge of claim 28, wherein: the blocking element (62) includes a run-in chamfer (66) configured such that during insertion of the guide portion into the sliding guide of the fitting body the run-in chamfer engages the holding region of the hinge arm (18). 
For Claim 31, ‘308 discloses the furniture hinge of claim 29, whereas: the holding region engages the run-in chamfer of the blocking element within a last 5% of an insertion movement of the guide portion into the sliding guide (as seen in Figures 4, 5, and 6, the holding region engages the run-in chamfer (66) of the blocking element (62) for at least the last 50% of an insertion movement [as seen from Figure 5 to Figure 6], and the last 50% is inclusive of the last 5%, and therefore the holding region engages the run-in chamfer of the blocking element within a last 5% of an insertion movement). 
For Claim 32, ‘308 discloses the furniture hinge of claim 21, wherein: the blocking element (62) includes an actuating portion with which the blocking element can be adjusted 
For Claim 33, ‘308 discloses the furniture hinge of claim 21, wherein: the blocking element (62) includes a spring (70) biasing the blocking element (62) toward a closed position; and the blocking element (62) includes at least one stop (68) configured to block movement of the blocking element beyond the closed position in a direction in which the spring acts. 
For Claim 34, ‘308 discloses the furniture hinge of claim 21, wherein: the hinge arm (18) includes at least one stop portion (insertion end of 18) configured to block insertion movement of the guide portion into the sliding guide when the guide portion reaches the fitting position (wherein the stop portion/insertion end 18 engages stops 60). 
Claims 20, 36, and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2766547, herein referred to as ‘547.
For Claim 20, ‘547 discloses a furniture hinge for connecting a pivoted furniture member to a furniture carcass, the furniture comprising: a fitting body (12) configured to be fastened to the furniture carcass, the fitting body including a sliding guide (Annotated Figure 1: A); a hinge body (10) configured to be fastened to the pivoted furniture member; and a hinge arm (21) pivotably attached to the hinge body (10), wherein the hinge arm (21) includes at least one guide portion (Annotated Figure 1: B) configured to be received in the sliding guide (A) and displaceable along a fitting direction to a fitting position, the guide portion (B) being held transversely to the fitting direction by the sliding guide (A, as seen in Figure 1).
For Claim 36, ‘547 discloses the furniture hinge of claim 20, wherein: the fitting body (12) includes a fitting surface (Annotated Figure 5: C) configured to lie against the furniture carcass, and the fitting body (12) includes at least one stop (Annotated Figure 5: D) protruding past the fitting surface (C). 
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over EP 2766547, herein referred to as ‘547, as applied to claim 20 above, and further in view of Domenig et al. (US 5,826,305), herein referred to as ‘305.

‘547 does not disclose wherein a position of the intermediate piece is adjustable in at least one spatial direction in relation to at least one of the hinge arm or the connecting element. 
‘305 teaches a furniture hinge having a hinge arm (24) with an intermediate piece (30) and a connecting element (38), wherein a position of the intermediate piece (30) is adjustable in at least one spatial direction in relation to the connecting element (38). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the adjustability between the hinge arm elements as taught by ‘305 to the hinge of ‘547. One would have been motivated to make such a modification in order to shorten or lengthen the hinge arm to reposition the door relative to the frame, such as for adjusting alignment of the door.
Claims 22 and 30 are rejected under 35 U.S.C. 103 as being unpatentable Davidian (US 5,193,308), herein referred to as ‘308.
For Claim 22, ‘308 discloses the furniture hinge of claim 21, except wherein: the blocking element (64) is configured to be opened to release the hinge arm relative the fitting body by a human operator without using a tool. ‘308 instead teaches the use of a tool being inserted into apertures (76) for opening and releasing the hinge arm. Examiner takes official notice that it is old and well known to use tool-less engagement to depress a biased item in order to release it.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply a tool-less release mechanism, such as by making the holes larger so that a human operator could depress the blocking element with a human finger, and therefore not need a tool. One would be motivated to make such a modification in order to reduce the need to have a tool on hand for releasing the hinge.

‘308 teaches that it is known to apply a chamfered region (sloped surface 66 on blocking element 62) to provide smooth perpendicular movement of the blocking element during insertion of the hinge arm. It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the flat end of the hinge arm with a chamfered end. One would be motivated to make such a modification in order to further provide smooth perpendicular movement of the blocking element and to reduce wear on the chamfered surface of the blocking element due to engagement with a flat surface.

    PNG
    media_image1.png
    780
    658
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    549
    630
    media_image2.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey O'Brien whose telephone number is (571)270-3655.  The examiner can normally be reached on M-Th 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jeffrey O'Brien/Primary Examiner, Art Unit 3677